
	
		I
		112th CONGRESS
		1st Session
		H. R. 1646
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Runyan introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and
		  Management Act to preserve jobs and coastal communities through transparency
		  and accountability in fishery management, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Angler Preservation
			 Act.
		2.Improving
			 scientific reviewSection 302
			 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1852) is amended—
			(1)in subsection (g)(1)(B)—
				(A)by inserting
			 (i) after (B);
				(B)by inserting
			 risk neutral before scientific advice; and
				(C)by adding at the
			 end the following:
					
						(i)A scientific and statistical committee may
				not provide a recommendation to increase or decrease an annual catch limit by
				20 percent or greater unless the recommendation has been approved in a peer
				review process conducted exclusively by non-governmental
				entities.
						;
				and
				(2)in subsection
			 (h)(7)—
				(A)by striking
			 and after the semicolon at the end of subparagraph (B);
			 and
				(B)by adding at the end the following:
					
						(D)be submitted to Congress;
				and
						.
				3.Extension of time
			 period for rebuilding certain overfished fisheriesSection
			 304(e) of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1854(e)(4)) is amended—
			(1)in paragraph
			 (4)(A)—
				(A)in clause (i), by striking
			 possible and inserting practicable; and
				(B)by amending clause (ii) to read as
			 follows:
					
						(ii)not exceed 10 years, except in cases
				where—
							(I)the biology of the
				stock of fish, other environmental conditions, or management measures under an
				international agreement in which the United States participates dictate
				otherwise;
							(II)the Secretary
				determines that such 10-year period should be extended because the cause of the
				fishery decline is outside the jurisdiction of the Council or the rebuilding
				program cannot be effective only by limiting fishing activities;
							(III)the Secretary
				determines that such 10-year period should be extended to provide for the
				sustained participation of fishing communities or to minimize the economic
				impacts on such communities, provided that there is evidence that the stock of
				fish is on a positive rebuilding trend;
							(IV)the Secretary
				determines that such 10-year period should be extended for one or more stocks
				of fish of a multi-species fishery, provided that there is evidence that those
				stocks are on a positive rebuilding trend;
							(V)the Secretary
				determines that such 10-year period should be extended because of a substantial
				change to the biomass rebuilding target for the stock of fish concerned after
				the rebuilding plan has taken effect; or
							(VI)the Secretary
				determines that such 10-year period should be extended because the biomass
				rebuilding target exceeds the highest abundance of the stock of fish in the
				25-year period preceding and there is evidence that the stock is on a positive
				rebuilding trend;
							;
				and
				(2)in paragraph (7), in the matter preceding
			 subparagraph (A), by inserting after the first sentence the following:
			 In evaluating progress to end overfishing and to rebuild overfished
			 stocks of fish, the Secretary shall review factors, other than commercial
			 fishing and recreational fishing, that may contribute to a stock of fish’s
			 overfished status, such as commercial, residential, and industrial development
			 of, or agricultural activity in, coastal areas and their impact on the marine
			 environment, predator/prey relationships of target and related species, and
			 other environmental and ecological changes to the marine conditions.;
			 and
			(3)by adding at the
			 end the following:
				
					(8)If the Secretary determines that extended
				rebuilding time is warranted under subclause (III), (IV), (V), or (VI) of
				paragraph (4)(A)(ii), the maximum time allowed for rebuilding the stock of fish
				concerned may not exceed the sum of the following time periods:
						(A)The initial
				10-year rebuilding period.
						(B)The expected time
				to rebuild the stock absent any fishing mortality and under prevailing
				environmental conditions.
						(C)The mean
				generation time of the stock.
						(9)In this subsection
				the term on a positive rebuilding trend means that the biomass
				of the stock of fish has shown a substantial increase in abundance since the
				implementation of the rebuilding
				plan.
					.
			4.Deadline for
			 disaster declarationsSection
			 312(a)(1) of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1861a) is amended—
			(1)by inserting
			 (A) after (1);
			(2)by redesignating
			 subparagraphs (A) through (C), respectively, as clauses (i) through (iii);
			 and
			(3)by adding at the
			 end the following:
				
					(B)When acting on the request of the Governor
				of an affected State or a fishing community, the Secretary shall make the
				determination not later than 60 days after the date on which the Secretary
				receives the
				request.
					.
			5.Approval of
			 limited access privilege programs
			(a)Initiation by
			 eligible fishermenSection
			 303A(c)(6)(D) of the Magnuson-Stevens Fishery Conservation and Management Act
			 (16 U.S.C. 1853a(c)(6)) is amended to read as follows:
				
					(D)New England,
				Mid-Atlantic, South Atlantic, and Gulf initiation
						(i)In
				generalIn the case of a
				fishery under the authority of the New England, Mid-Atlantic, South Atlantic,
				or Gulf of Mexico Fishery Management Council, a fishery management plan or an
				amendment to a fishery management plan that would establish a limited access
				privilege program to harvest fish may not take effect unless—
							(I)a petition
				requesting development of such a program is submitted in accordance with clause
				(ii) and certified under clause (iii); and
							(II)the proposed plan
				or amendment has been approved by a vote of two-thirds of eligible fishermen in
				the fishery for which the program would be established.
							(ii)PetitionA
				group of fishermen constituting more than 50 percent of eligible fishermen in a
				fishery may submit a petition to the Secretary requesting the development of a
				limited access privilege program for the fishery. Any such petition shall
				clearly state the fishery to which the limited access privilege program would
				apply.
						(iii)Certification
				by SecretaryUpon the receipt of any such petition, the Secretary
				shall review all of the signatures on the petition and, if the Secretary
				determines that the signatures on the petition are those of more than 50
				percent of eligible fishermen in the fishery for which the program would be
				established, the Secretary shall certify the petition.
						(iv)Definition of
				eligible fishermenFor purposes of this subparagraph, the term
				eligible fishermen means holders of permits issued under a
				fishery management
				plan.
						.
			(b)Termination
			 after five yearsSection 303A of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1853a) is amended by adding at the
			 end the following:
				
					(j)TerminationA limited access privilege program for a
				fishery under the authority of the New England, Mid-Atlantic, South Atlantic,
				or Gulf of Mexico Fishery Management Council shall terminate at the end of the
				five-year period beginning on the date that the program is established unless
				at least two-thirds of eligible fishermen (as defined in subsection (c)(6)) in
				the fishery to which the program applies approve the continuation of the
				program.
					.
			6.Certification
			 required for fishery closure
			(a)Secretarial
			 requirements
				(1)Certification
			 requirementSection 303 of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1853) is amended by adding at the
			 end the following:
					
						(d)Certification
				required for fishery closure(1)The Secretary may not
				implement a closure of a fishery that would have a direct or indirect affect of
				at least $50,000 on each of more than 25 small businesses that do business
				related to the recreational, charter, or commercial fishing industries involved
				in the fishery being closed, unless the Secretary certifies that—
								(A)the closure is the
				only option available for maintaining the fishery at a sustainable
				level;
								(B)the stock
				assessment for the fishery has been updated and peer reviewed within the
				preceding 3-year period; and
								(C)the stock
				assessment was developed using at least 2 models that were subjected to outside
				peer review by non-governmental entities prior to such use.
								(2)In this subsection, the term small
				business means any business that has had gross revenues of less than
				$500,000 per year for a minimum of three
				years.
							.
				(2)Application to
			 existing closuresThe Secretary shall—
					(A)review any fishery
			 closure for which notice was published in the Federal Register within the
			 2-year period preceding the date of enactment of this Act, and—
						(i)within the 60-day
			 period beginning on such date of enactment, make the certification described in
			 the amendment made by subsection (a)(1) with respect to such closure; or
						(ii)within the 90-day
			 period beginning on such date of enactment, review and implement options other
			 than closure for maintaining the fishery at a sustainable level;
						(B)review the effects
			 of each such closure on coastal communities, including—
						(i)the direct and
			 indirect impact of the closure on all affected small businesses in such
			 communities;
						(ii)the job losses as
			 a result of the closure that have already occurred in such communities;
			 and
						(iii)the job losses
			 as a result of the closure that are expected to occur in such communities
			 within the 1-year period beginning on the date the review is initiated;
			 and
						(C)report to Congress
			 on the actions taken under the amendment made by subsection (a)(1) or this
			 paragraph for each such closure.
					(b)Report to
			 CongressThe Secretary shall report to Congress by not later than
			 120 days after the date of enactment of this Act on—
				(1)the number of
			 fishery closures that were established within the 5-year period preceding such
			 date of enactment;
				(2)the reason for
			 each such closure;
				(3)the duration of
			 each such closure;
				(4)the impact of each
			 such closure on coastal communities; and
				(5)the expected
			 duration of each such closure.
				(c)DefinitionsIn
			 this section:
				(1)FisheryThe term fishery has the
			 meaning given that term in section 3 of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1802).
				(2)SecretaryThe
			 term Secretary means the Secretary of Commerce, acting through
			 the National Oceanic and Atmospheric Administration.
				(3)Small
			 businessThe term small business means any
			 business that has had gross revenues of less than $500,000 per year for a
			 minimum of three years.
				
